 

Exhibit 10.8

 
 
REGISTRATION RIGHTS AGREEMENT
NOVEMBER 30, 2015
Among


CSRA INC.


DR. ERNST VOLGENAU


EVSH LLC


PROVIDENCE EQUITY PARTNERS VI LP


PROVIDENCE EQUITY PARTNERS VI-A LP


and


THE PERSONS LISTED ON SCHEDULE A HERETO




 




--------------------------------------------------------------------------------

 




CONTENTS
Clause    Page
1.
Definitions    1

2.
Registrations    4

3.
Restrictions on Registrations    6

4.
Piggyback Registrations    7

5.
Registration and Coordination Generally    8

6.
Indemnification    13

7.
Miscellaneous    16






 
 
 
 




--------------------------------------------------------------------------------



Exhibit 10.8

REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this "Agreement"), dated as of November 30,
2015, by and among:
(1)
CSRA Inc. (together with its successors and permitted assigns, "CSRA");

(2)
Dr. Ernst Volgenau and EVSH LLC (collectively, “Volgenau”);

(3)    the Persons listed on Schedule A hereto (collectively, “SRA
Stockholders”); and
(3)
Providence Equity Partners VI LP and Providence Equity Partners VI-A LP
(collectively, "Providence" and collectively with SRA Stockholders and Volgenau,
the “Stockholders”).

Unless otherwise noted herein, capitalized terms used herein shall have the
meanings set forth in Article 1.
RECITALS:
WHEREAS,
CSRA, Volgenau and Providence are parties to that certain Agreement and Plan of
Merger, dated as of August 31, 2015 (the "Merger Agreement"), pursuant to which
the Stockholders will receive as consideration shares of common stock of CSRA,
$0.001 par value per share ("CSRA Common Stock").
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
AGREEMENT
1.
DEFINITIONS

1.1
Definitions

"Affiliate" of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble.
“Amendment” shall have the meaning set forth in Section 7.5.
“Blackout Period” shall mean a Close Period or a Discretionary Blackout Period.
"Business Day" shall mean any day, other than a Saturday, Sunday or one on which
banks are authorized by Law to close in New York, New York.
“Close Period” shall mean the period after the end of a fiscal quarter and prior
to the first public announcement of the results for such fiscal quarter during
which CSRA is in possession of material non-

 
 
1
 




--------------------------------------------------------------------------------



public information regarding the results of operations for such fiscal quarter,
which during 2016 the parties agree shall consist of (A) January 8, 2016 to
February 9, 2016 inclusive, (B) April 11, 2016 to May 19, 2016 inclusive, (C)
July 4, 2016 to August 11, 2016 inclusive and (D) October 3, 2016 to November
10, 2016 inclusive, or in each case, (a) such earlier date that CSRA discloses
the corresponding financial results publicly or (b) such shorter period as CSRA
determines it may require.
"Closing Date" shall have the meaning set forth in the Merger Agreement.
“CSRA” shall have the meaning set forth in the preamble.
“CSRA Common Stock” shall have the meaning set forth in the recitals.
“CSRA Indemnitees” shall have the meaning set forth in Section 6.2.
“Discretionary Blackout Period” means in the event that: (a) the SEC issues a
stop order suspending the effectiveness of any registration statement with
respect to Stockholder Registrable Securities or the initiation of proceedings
with respect to such registration statement under Section 8(d) or 8(e) of the
Securities Act or (b) CSRA determines in good faith that the registration or
sale of Registrable Securities would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of CSRA or any material transaction under consideration by CSRA or would require
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would materially
adversely affect CSRA, a period of up to 15 days in a 180 day period.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force.
"FINRA" shall mean the Financial Industry Regulatory Authority (or any successor
thereto).
“Form S-1 Shelf” shall have the meaning set forth in Section 2.1.
“Form S-3 Shelf” shall have the meaning set forth in Section 2.1.
"Free Writing Prospectus" shall mean a free-writing prospectus, as defined in
Rule 405.
“Management Registrable Securities” shall mean all shares of CSRA Common Stock
issued to the SRA Stockholders (other than Providence and Volgenau) pursuant to
the Merger Agreement; provided that such shares will continue to be Management
Registrable Securities in the hands of any Permitted Transferee thereof, and
such shares will cease to be Management Registrable Securities: (i) when they
have been effectively registered or qualified for sale by prospectus filed under
the Securities Act and disposed of in accordance with the registration statement
covering them or (ii) when they have been sold to the public in accordance with
Securities Act Rule 144 or other exemption from registration under the
Securities Act.
“Merger Agreement” shall have the meaning set forth in the recitals.
"Permitted Transferee" shall mean (i) any Affiliate of the Stockholders, or (ii)
any successor entity; provided that, in each case described in clauses (i) and
(ii), only to the extent such transferee agrees to be bound by the terms of this
Agreement in accordance with the provisions hereof (it being understood that

 
 
2
 




--------------------------------------------------------------------------------



any Transfer not made in accordance with the terms hereof shall be deemed not a
Transfer to a Permitted Transferee).
"Person" shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
“Piggyback Registration” shall have the meaning set forth in Section 4.1.
“Prospectus” means the prospectus included in a Shelf Registration Statement,
all amendments and supplements to the Prospectus, including post-effective
amendments, all material incorporated by reference or deemed to be incorporated
by reference in such Prospectus and any Free Writing Prospectus.
“Providence” shall have the meaning set forth in the preamble.
“Providence Registrable Securities” shall mean all shares of CSRA Common Stock
issued to Providence pursuant to the Merger Agreement; provided that such shares
will continue to be Providence Registrable Securities in the hands of any
Permitted Transferee thereof, and such shares will cease to be Providence
Registrable Securities: (i) when they have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the registration statement covering them or (ii) when they
have been sold to the public in accordance with Securities Act Rule 144 or other
exemption from registration under the Securities Act.
“Registration Expenses” shall have the meaning set forth in Section 5.2.
“Representative” shall have the meaning set forth in the Merger Agreement.
"Rule 144" shall mean SEC Rule 144 under the Securities Act, as Rule 144 may be
amended from time to time, or any similar successor rule that may be issued by
the SEC.
"Rule 405" shall mean SEC Rule 405 under the Securities Act, as Rule 405 may be
amended from time to time, or any similar successor rule that may be issued by
the SEC.
“Rule 415” shall mean SEC Rule 415 under the Securities Act, as Rule 415 may be
amended from time to time, or any similar successor rule that may be issued by
the SEC.
“Rule 424” shall mean SEC Rule 424 under the Securities Act, as Rule 424 may be
amended from time to time, or any similar successor rule that may be issued by
the SEC.
"SEC" shall mean the Securities and Exchange Commission and any governmental
body or agency succeeding to the functions thereof.
"Securities Act" shall mean the Securities Act of 1933 and the rules promulgated
thereunder, in each case as amended from time to time, or any successor federal
law then in force.
“Separation” shall have the meaning set forth in the Merger Agreement.
“Shelf Period” shall have the meaning set forth in Section 2.1.

 
 
3
 




--------------------------------------------------------------------------------



“Shelf Registration” means the registration of an offering of Stockholder
Registrable Securities on a Form S-1 Shelf or a Form S-3 Shelf, as applicable,
on a delayed or continuous basis under Rule 415 under the Securities Act,
pursuant to Section 2.1.
“Shelf Registration Statement” shall have the meaning set forth in Section 2.1.
“Shelf Takedown” shall have the meaning set forth in Section 2.2.
“Shelf Takedown Notice” shall have the meaning set forth in Section 2.3.
“Stockholder Indemnitees” shall have the meaning set forth in Section 6.1.
"Stockholder Registrable Securities" shall mean the Providence Registrable
Securities, the Volgenau Registrable Securities and the Management Registrable
Securities, collectively.
“Stockholders” shall have the meaning set forth in the preamble.
"Transfer" shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Stockholder Registrable Securities (or any voting
or economic interest therein) to any other Person, whether directly, indirectly,
voluntarily, involuntarily, by operation of law, pursuant to judicial process or
otherwise.
"Underwritten Offering" shall mean a bona fide underwritten registered public
offering of any Stockholder Registrable Securities.
“Volgenau” shall have the meaning set forth in the preamble.
“Volgenau Registrable Securities” shall mean all shares of CSRA Common Stock
issued to Volgenau pursuant to the Merger Agreement; provided that such shares
will continue to be Volgenau Registrable Securities in the hands of any
Permitted Transferee thereof, and such shares will cease to be Volgenau
Registrable Securities: (i) when they have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the registration statement covering them or (ii) when they
have been sold to the public in accordance with Securities Act Rule 144 or other
exemption from registration under the Securities Act.
2.
REGISTRATIONS

2.1
Shelf Registration Statement

As soon as reasonably practicable after the Closing Date and in any event not
later than seven (7) Business Days of the Closing Date, CSRA shall file a
Registration Statement for a Shelf Registration on Form S-1 covering the resale
of all Stockholder Registrable Securities on a delayed or continuous basis (the
“Form S-1 Shelf”). In the event that CSRA becomes eligible to use Form S-3 under
the Securities Act after twelve (12) calendar months following the Closing Date,
CSRA shall use its commercially reasonable efforts to convert the Form S-1 Shelf
to a Shelf Registration on Form S-3 (a “Form S-3 Shelf” and together with the
Form S-1 Shelf, the “Shelf Registration Statement”). Subject to the terms of
this Agreement, including any applicable Blackout Period, CSRA shall respond to
any comments from the SEC as promptly as practicable and use its commercially
reasonable efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as promptly as reasonably practicable after
the filing thereof

 
 
4
 




--------------------------------------------------------------------------------



and shall use its commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act until the
date that all Stockholder Registrable Securities covered by such Registration
Statement are no longer Stockholder Registrable Securities (the period during
which CSRA shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective under the Securities Act in
accordance with this Section 2.1 the “Shelf Period”). CSRA shall notify the
holders of Stockholder Registrable Securities named in the Shelf Registration
Statement via facsimile or by email of the effectiveness of a Form S-1 Shelf
promptly once CSRA telephonically confirms effectiveness with the SEC. CSRA
shall file a final Prospectus with the SEC to the extent required by Rule 424.
The “Plan of Distribution” section of such Shelf Registration Statement shall
provide for all permitted means of disposition of Stockholder Registrable
Securities requested in writing to be included therein by Providence including,
if so requested in writing by Providence, firm commitment underwritten public
offerings, agented transactions, sales directly into the market, purchases or
sales by brokers and sales not involving a public offering.
2.2
Requests for Registration

Subject to Article 3 and the other terms and conditions of this Agreement, at
any time during the Shelf Period Providence on behalf of the holders of
Providence Registrable Securities may request to sell all or any portion of
their Providence Registrable Securities in an offering that is registered
pursuant to the Shelf Registration Statement (each, a “Shelf Takedown”).
Providence may request CSRA to initiate up to five underwritten Shelf Takedowns.
For the avoidance of doubt, there shall be no limit on resales by Providence
pursuant to any Shelf Registration Statement that are not underwritten Shelf
Takedowns. An offering using any such registration statement may be an
Underwritten Offering if requested by Providence.
2.3
Shelf Takedown Notice

All requests for Shelf Takedowns shall be made only by Providence giving written
notice to CSRA (a "Shelf Takedown Notice"). Each Shelf Takedown Notice shall
specify the number of Providence Registrable Securities to be sold and the
intended methods of disposition. Within one (1) Business Day after receipt of
any Shelf Takedown Notice for an Underwritten Offering, CSRA shall give written
notice of such requested underwritten Shelf Takedown (which notice shall state
the material terms of such proposed Shelf Takedown, to the extent known) to all
other holders of Stockholder Registrable Securities and, subject to the
provisions of Section 2.4, shall include in such Shelf Takedown all Stockholder
Registrable Securities with respect to which CSRA has received written requests
for inclusion therein within two (2) Business Days after giving such notice;
provided, that any such Stockholder Registrable Securities shall be sold subject
to the same terms as are applicable to the Providence Registrable Securities.
For the avoidance of doubt, a Shelf Takedown Notice may be given by Providence
during a Blackout Period with such Shelf Takedown to occur immediately following
the later of the expiration of the notice periods described in the preceding
sentence or the next succeeding Business Day following expiration of the
Blackout Period.
2.4
Priority on Shelf Registrations

CSRA shall not include in any Shelf Takedown any securities that are not
Stockholder Registrable Securities without the prior written consent of
Providence; which consent shall not be unreasonably withheld, conditioned or
delayed. In any Underwritten Offering, if the managing underwriter(s) advises
CSRA in writing that in its opinion the number of Stockholder Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such Underwritten Offering exceeds the number of Stockholder

 
 
5
 




--------------------------------------------------------------------------------



Registrable Securities and other securities, if any, that can be sold therein in
an orderly manner at a price that is acceptable to Providence, then CSRA shall
include in such registration only such number of shares of CSRA Common Stock
that in the opinion of the managing underwriter(s) can be sold in an orderly
manner at a price that is acceptable to Providence, which shares shall be
included in the following order of priority:
(a)
first, Providence Registrable Securities for which registration was requested,
pro rata among holders of such Providence Registrable Securities on the basis of
the number of Providence Registrable Securities owned by each such holder;

(b)
second, Volgenau Registrable Securities for which registration is requested, pro
rata among the holders of Volgenau Registrable Securities on the basis of the
number of Volgenau Registrable Securities owned by each such holder;

(c)
third, Management Registrable Securities for which registration is requested,
pro rata among the holders of Management Registrable Securities on the basis of
the number of Management Registrable Securities owned by each such holder;

(d)
fourth, any securities proposed to be registered by CSRA; and

(e)
fifth, any other securities proposed to be included in such registration which,
in the opinion of the underwriters, can be sold without any such adverse effect.

2.5
Selection of Underwriters

Providence shall have the right to select the underwriter or underwriters to
administer any Underwritten Offering in connection with a sale of Stockholder
Registrable Securities pursuant to a Shelf Takedown from a list to be supplied
by CSRA, which list shall include at least 5 nationally recognized investment
banking firms. If Providence wishes to select a lead underwriter that is not on
the list provided by CSRA, Providence may propose an alternative lead
underwriter; provided however that if CSRA objects in good faith to such
alternative lead underwriter, CSRA may require Providence to select a different
alternative lead underwriter after good faith consultation with CSRA, and, for
the avoidance of doubt, CSRA may not object to such different alternative lead
underwriter.
2.6
Other Registration Rights

CSRA represents and warrants that it is not a party to, or otherwise subject to,
any other agreement granting registration rights to any Person with respect to
any securities of CSRA other than this Agreement.
3.
RESTRICTIONS ON REGISTRATIONS

3.1
Restrictions on Registrations

CSRA will not be obligated to effect more than one underwritten Shelf Takedown
in any 90 day period or more than three underwritten Shelf Takedowns in any 365
day period. CSRA shall not be obligated to effect any underwritten Shelf
Takedown unless the reasonably anticipated gross proceeds from the sale of
Providence Registrable Securities in such underwritten Shelf Takedown are $100
million. Notwithstanding anything in this Agreement to the contrary, no
Stockholder Registrable Securities may be registered, offered,

 
 
6
 




--------------------------------------------------------------------------------



sold or otherwise transferred under, and CSRA shall not be required to maintain
the effectiveness of, more than one registration statement with respect to
Stockholder Registrable Securities at any time nor shall CSRA be required,
beginning six months after the Closing Date, to maintain a Shelf Registration
Statement once the fair market value of all Stockholder Registrable Securities
is less than $200 million in the aggregate.
3.2
Right to Defer or Suspend Registrations

Notwithstanding anything to the contrary contained in this Agreement, CSRA shall
be entitled, from time to time, by providing written notice, to require any
holder of Stockholder Registrable Securities to suspend the use of any
Prospectus for sales of Stockholder Registrable Securities during any Blackout
Period. After the expiration of any Blackout Period and without any further
request from Providence, CSRA to the extent necessary shall as promptly as
reasonably practicable and, if Providence has delivered a Shelf Takedown Notice
during any Blackout Period, the next succeeding Business Day following such
expiration, prepare and file a post-effective amendment or supplement to the
Shelf Registration Statement or the Prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Stockholder Registrable Securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
4.
PIGGYBACK REGISTRATIONS

4.1
Right to Piggyback

If CSRA proposes to register any of its CSRA Common Stock (whether or not in
combination with any other equity or debt security or otherwise and whether or
not in connection with a Shelf Registration) under the Securities Act (other
than in connection with registration on Form S-4 or Form S-8 or any successor or
similar forms, or relating solely to the sale of debt or convertible debt
instruments) and the registration form to be used may be used for the
registration of Stockholder Registrable Securities (a "Piggyback Registration"),
CSRA shall give prompt written notice to the Stockholders of its intention to
effect such a registration. Each such notice shall specify the approximate
number of shares of CSRA Common Stock to be registered. Subject to Sections 4.2
and 4.3, if Stockholder Registrable Securities in the aggregate equal 2% or more
of the outstanding shares of CSRA Common Stock, CSRA will include in such
registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Stockholder Registrable Securities
with respect to which CSRA has received a written request from any Stockholder
for inclusion therein within 10 days after the delivery of such notice; provided
that (i) each seller must sell its Stockholder Registrable Securities to the
underwriter or underwriters selected by CSRA in connection with such offering on
the same terms and conditions as apply to CSRA and (ii) if, at any time after
giving notice to the relevant Stockholder of its intention to effect such
registration, CSRA shall determine for any reason not to register any of its
CSRA Common Stock under the Securities Act, CSRA shall give notice to the
relevant Stockholder and thereupon shall be relieved of its obligation to
register any Stockholder Registrable Securities in connection with such
registration and, except for the obligation to pay Registration Expenses
pursuant to Section 5.2 CSRA shall have no liability to the holders of
Stockholder Registrable Securities in connection with such termination or
withdrawal. CSRA shall have the right to select the underwriter or underwriters
to administer any underwritten offering in connection with such registration and
related offering.
4.2
Priority on Primary Registrations


 
 
7
 




--------------------------------------------------------------------------------



If a Piggyback Registration is an underwritten primary registration on behalf of
CSRA, and the managing underwriter(s) advises CSRA that in its opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering in an orderly manner at a price that
is acceptable to CSRA, CSRA will include in such registration only such number
of shares of CSRA Common Stock that in the opinion of the managing
underwriter(s) can be sold in an orderly manner at a price that is acceptable to
CSRA, which shares shall be included in the following order of priority:
(f)
first, the shares of CSRA Common Stock CSRA proposes to sell,

(g)
second, Stockholder Registrable Securities requested to be included in such
registration, pro rata among the holders of such Stockholder Registrable
Securities on the basis of the number of Stockholder Registrable Securities
owned by such holder, and

(h)
third, any other shares of CSRA Common Stock requested to be included in such
registration.

4.3
Priority on Secondary Registrations

If a Piggyback Registration is an underwritten secondary registration on behalf
of holders of CSRA Common Stock (other than the holders of Stockholder
Registrable Securities), and the managing underwriter(s) advises CSRA in writing
that in its opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering in an orderly
manner at a price that is acceptable to CSRA, CSRA will include in such
registration only such number of shares of CSRA Common Stock that in the opinion
of the managing underwriter(s) can be sold in an orderly manner at a price that
is acceptable to CSRA, which shares shall be included in the following order of
priority:
(a)
first, the shares of CSRA Common Stock requested to be included therein by the
applicable holders requesting registration, and

(b)
second, the Stockholder Registrable Securities requested to be included in such
registration pro rata among the holders of such Stockholder Registrable
Securities on the basis of the number of Stockholder Registrable Securities
owned by such holder, and

(c)
third, any other shares of CSRA Common Stock requested to be included in such
registration.

5.
REGISTRATION AND COORDINATION GENERALLY

5.1
Registration Procedures

Without limiting its obligations in Section 2.1, CSRA will:
(i)
notify the relevant Stockholders of (i) the issuance by the SEC of any stop
order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose, (ii) the receipt by CSRA or its
counsel of any notification with respect to the suspension of the qualification
of Stockholder Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (iii) the
effectiveness of each registration statement filed hereunder;


 
 
8
 




--------------------------------------------------------------------------------



(j)
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary (i) in the case of a Shelf Registration, to keep such registration
statement updated and effective until such time that all Stockholder Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by such holder thereof set forth in such registration statement and
(ii) to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement;

(k)
furnish to the relevant Stockholders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), each Free
Writing Prospectus and such other documents the relevant Stockholders may
reasonably request in order to facilitate the disposition of Stockholder
Registrable Securities;

(l)
use its commercially reasonable efforts to register or qualify such Stockholder
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the relevant Stockholders reasonably request (provided that
CSRA will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in respect of doing business in any
such jurisdiction, or (iii) consent to general service of process in any such
jurisdiction);

(m)
promptly notify the relevant Stockholders, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the discovery of the happening of any event as a result
of which, the prospectus included in such registration statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and, at the request of the relevant Stockholders, CSRA will
prepare and furnish to the relevant Stockholders a reasonable number of copies
of a supplement or amendment to such prospectus so that, as thereafter delivered
to the prospective purchasers of such Stockholder Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(n)
cause all such Stockholder Registrable Securities to be listed or quoted on each
securities exchange on which similar securities issued by CSRA are then listed
or quoted;

(o)
provide a transfer agent and registrar for all such Stockholder Registrable
Securities not later than the effective date of such registration statement;

(p)
enter into such customary agreements (including underwriting agreements in
customary form) and perform CSRA's obligations thereunder and take all such
other actions as the relevant Stockholders or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Stockholder Registrable Securities;

(q)
in the case of an Underwritten Offering, make available for inspection by the
relevant Stockholders, any managing underwriter participating in any disposition
pursuant to such registration statement


 
 
9
 




--------------------------------------------------------------------------------



and any attorney or accountant retained by the relevant Stockholders or any
managing underwriter, all material financial and other records and pertinent
corporate and business documents of CSRA as will be reasonably necessary to
enable them to exercise their due diligence responsibilities; provided that the
relevant Stockholders, any such managing underwriter, attorney or accountant
will enter into a confidentiality agreement satisfactory to CSRA;
(r)
in the case of an Underwritten Offering, cooperate and participate as reasonably
requested by the relevant Stockholders or the managing underwriter(s) in road
show presentations or other customary selling efforts, in the preparation of the
registration statement, each amendment and supplement thereto, the prospectus
included therein, and other activities as the relevant Stockholders or the
managing underwriter(s) may reasonably request in order to facilitate the
disposition of Stockholder Registrable Securities;

(s)
take all reasonable actions to ensure that any prospectus or Free Writing
Prospectus utilized in connection with any Shelf Registration or Piggyback
Registration hereunder (i) complies in all material respects with the Securities
Act, (ii) is filed in accordance with the Securities Act to the extent required
thereby and is retained in accordance with the Securities Act to the extent
required thereby, (iii) when taken together with the related prospectus, will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (iv) in the case of such prospectus or Free Writing
Prospectus (when taken together with the related prospectus), will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(t)
otherwise use its commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, but not later than eighteen (18) months after
the effective date of the registration statement, an earnings statement covering
the period of at least twelve (12) months beginning with the first day of CSRA's
first full calendar quarter after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(u)
in the event of the issuance of any stop order suspending the effectiveness of a
registration statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any securities included in
such registration statement for sale in any jurisdiction, CSRA will use its
commercially reasonable efforts to promptly obtain the withdrawal of such order;

(v)
in the case of an Underwritten Offering, use its commercially reasonable efforts
to obtain one or more comfort letters, signed by CSRA's independent public
accountants in the then-current customary form and covering such matters of the
type customarily covered from time to time by comfort letters as the managing
underwriter(s) reasonably requests;

(w)
in the case of an Underwritten Offering, use its commercially reasonable efforts
to provide a legal opinion and negative assurance letter of CSRA's outside
counsel, addressed to the managing underwriters, with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in the then-current customary form and covering such matters of
the type


 
 
10
 




--------------------------------------------------------------------------------



customarily covered from time to time by legal opinions and negative assurance
letters of such nature;
(x)
cooperate with the sellers of Stockholder Registrable Securities covered by the
registration statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates, if any (not bearing any
restrictive legends), representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter(s), if any, or such holders may
request;

(y)
notify counsel for the relevant Stockholders and the managing underwriter(s), if
any, promptly, and confirm the notice in writing (i) when the registration
statement, or any post-effective amendment to the registration statement, shall
have become effective, or any supplement to the prospectus or any amendment
prospectus shall have been filed, (ii) of the receipt of any comments from the
SEC, (iii) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information, and (iv) of
the issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;

(z)
use its commercially reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus;

(aa)
in the case of an Underwritten Offering, if requested by the managing
underwriter(s) or by the relevant Stockholders, promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter(s) or the relevant Stockholders reasonably requests to be
included therein, including, with respect to the number of Stockholder
Registrable Securities being sold by each holder to such underwriter, the
purchase price being paid therefor by such underwriter and with respect to any
other terms of the underwritten offering of Stockholder Registrable Securities
to be sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment; and

(bb)
in the case of an Underwritten Offering, cooperate with the relevant
Stockholders and each managing underwriter participating in the disposition of
such Stockholder Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA.

CSRA may require the Stockholders to furnish in writing to CSRA such information
relating to the sellers of Stockholder Registrable Securities and the sale or
registration of Stockholder Registrable Securities by the Stockholders and the
distribution thereof as CSRA may from time to time reasonably request in
writing. In the event of a Piggyback Registration, if within 10 days of the
receipt of a written request from CSRA, the Stockholders fail to provide to CSRA
any information relating to the Stockholders that is required by applicable law
to be disclosed in any registration statement, CSRA may exclude the
Stockholders' Stockholder Registrable Securities from such registration
statement.

 
 
11
 




--------------------------------------------------------------------------------



If any registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of CSRA and if in such holder's sole
and exclusive judgment, such holder is or might be deemed to be an underwriter
or a controlling person of CSRA, such holder shall have the right to require the
insertion therein of language, in form and substance satisfactory to such holder
and presented to CSRA in writing, to the effect that the holding by such holder
of such securities is not to be construed as a recommendation by such holder of
the investment quality of CSRA's securities covered thereby and that such
holding does not imply that such holder will assist in meeting any future
financial requirements of CSRA.
5.2
Registration Expenses

All reasonable fees and expenses incurred in the performance of or compliance
with this Agreement by CSRA including, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with the SEC, all applicable securities
exchanges and/or FINRA and (B) of compliance with securities or blue sky laws,
including, without limitation, any fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities pursuant to Section 5.1(d)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
in a form eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the managing
underwriter(s), if any, or by a holder making a Shelf Registration with respect
to such offering), (iii) messenger, telephone and delivery expenses of the
Issuer, (iv) fees and disbursements of counsel for CSRA, (v) expenses of CSRA
incurred in connection with any road show, (vi) fees and disbursements of all
independent registered public accounting firms referred to in Section 5.1(n)
hereof (including, without limitation, the expenses of any “cold comfort”
letters required by this Agreement) and any other persons, including special
experts retained by CSRA and (vii) fees and disbursements of separate counsel
for Providence if it participating in the offering (which counsel shall be
selected by such participating Holders) shall be borne by CSRA whether or not
any Registration Statement is filed or becomes effective. In addition, CSRA
shall pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
on which similar securities issued by CSRA are then listed and rating agency
fees and the fees and expenses of any Person, including special experts,
retained by CSRA.
5.3
Participation in Underwritten Offerings; Suspension of Dispositions

(a)
No Person may participate in any registration hereunder which is underwritten
unless such Person (i) agrees to sell such Person's securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including, pursuant to the
terms of any over-allotment or "green shoe" option requested by the managing
underwriter(s), provided that no holder of Stockholder Registrable Securities
will be required to sell more than the number of Stockholder Registrable
Securities that such holder has requested CSRA to include in any registration),
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and (iii) cooperates with CSRA's reasonable
requests in connection with such registration.

(b)
Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from CSRA of the happening of any event of the kind
described in Section 5.1(e) above,


 
 
12
 




--------------------------------------------------------------------------------



such Person will forthwith discontinue the disposition of its Stockholder
Registrable Securities pursuant to the registration statement until such
Person's receipt of the copies of a supplemented or amended prospectus as
contemplated by such Section 5.1(e), as the case may be. In the event CSRA shall
give any such notice, the applicable time period mentioned in Section 5.1(b)
during which a registration statement is to remain effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to this paragraph to and including the date when
each seller of a Stockholder Registrable Security covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 5.1(e).
5.4
Current Information; Rule 144 Reporting

At all times after the date of this Agreement, CSRA will timely file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder at any time when CSRA is
subject to such reporting requirements (or, if CSRA is not required to file such
reports, it will, upon the request of Providence, make publicly available such
information as necessary to permit sales of Stockholder Registrable Securities
pursuant to Rule 144), all to the extent required to enable the Stockholders to
sell Stockholder Registrable Securities pursuant to Securities Act Rule 144.
6.
INDEMNIFICATION

6.1
Indemnification by CSRA

CSRA agrees to: (a) indemnify and hold harmless, to the fullest extent permitted
by law, the Stockholders and, as applicable, their respective officers,
directors, trustees, employees, unitholders, holders of beneficial interests,
members, general and limited partners, agents and representatives and each
Person who controls the Stockholders or such holder (within the meaning of the
Securities Act) (collectively, "Stockholder Indemnitees") against any and all
losses, claims, actions, damages, liabilities and expenses (including reasonable
attorney's fees and expenses), to which the Stockholders or any such holder or
Stockholder Indemnitee may become subject under the Securities Act or otherwise,
insofar as such losses, claims, actions, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of, result from or are based upon (i) any untrue or alleged untrue
statement of material fact contained in any registration statement of CSRA under
the Securities Act that covers any Stockholder Registrable Securities pursuant
to this Agreement, or prospectus or preliminary prospectus or any amendment
thereof or supplement thereto relating to Stockholder Registrable Securities,
together with any documents incorporated therein by reference, or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading; and (b) reimburse the Stockholders and each such holder
and Stockholder Indemnitee for any legal or any other expenses as incurred,
including any amounts paid in any settlement effected with the consent of CSRA,
which consent will not be unreasonably withheld or delayed, reasonably incurred
by them in connection with investigating or defending any such loss, claim,
liability, action or proceeding; provided, however, that CSRA shall not be
liable in any such case to the extent that any such loss, claim, action, damage,
liability or expense (or action or proceeding in respect thereof) arises out of,
results from or is based upon an untrue statement or alleged untrue statement,
or omission or alleged omission, made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement

 
 
13
 




--------------------------------------------------------------------------------



thereto, in reliance upon, and in conformity with, written information prepared
and furnished to CSRA by or on behalf of such holder with respect to such holder
expressly for use therein.
6.2
Indemnification by Holders of Stockholder Registrable Securities

In connection with any registration statement in which a holder of Stockholder
Registrable Securities is participating, each such holder will furnish to CSRA
in writing such information as CSRA reasonably requests for use in connection
with any such registration statement, prospectus, preliminary or prospectus and,
to the extent permitted by law, will indemnify and hold harmless, severally and
not jointly, CSRA and its officers, directors, employees, agents,
representatives, trustees and each Person who controls CSRA (within the meaning
of the Securities Act) (collectively, the "CSRA Indemnitees") against any
losses, claims, damages, liabilities and expenses (including reasonable
attorney's fees and expenses) to which CSRA or any such CSRA Indemnitee may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of, result from or are
based upon (a) any untrue or alleged untrue statement of material fact contained
in any registration statement of CSRA under the Securities Act that covers any
Stockholder Registrable Securities pursuant to this Agreement, or prospectus,
preliminary prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto relating to Stockholder Registrable Securities, together with
any documents incorporated therein by reference, or (b) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, preliminary prospectus or
Free Writing Prospectus, in the light of the circumstances under which they were
made) not misleading, but, in the case of each of (a) and (b), only to the
extent that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, any such prospectus,
preliminary prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto, together with any documents incorporated therein by
reference, in reliance upon and in conformity with written information prepared
and furnished to CSRA by or on behalf of such holder with respect to such holder
expressly for use therein. In addition, such holder will reimburse CSRA and each
such CSRA Indemnitee for any legal or any other expenses as incurred including
any amounts paid in any settlement effected with the consent of such holder,
which consent will not be unreasonably withheld or delayed, incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding. The liability of any holder of Stockholder Registrable
Securities shall be several and not joint and shall be limited to the net
proceeds after underwriting commissions and discounts (but before any taxes and
expenses which may be payable by such holder) received by such holder from the
sale of Stockholder Registrable Securities covered by such registration
statement, less any other amounts paid by such holder to CSRA and each such CSRA
Indemnitee in respect of such untrue statement, alleged untrue statement,
omission or alleged omission.
6.3
Procedure

Any Person entitled to indemnification hereunder will (a) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided, that the failure of any indemnified party to give
such notice shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that the indemnifying party is actually
prejudiced by such failure to give such notice), and (b) unless in such
indemnified party's reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by

 
 
14
 




--------------------------------------------------------------------------------



the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
6.4
Entry of Judgment; Settlement

The indemnifying party shall not, except with the approval of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof, the giving by the claimant or
plaintiff to each indemnified party of a release from all liability in respect
to such claim or litigation without any payment or consideration provided by
such indemnified party.
6.5
Contribution

If the indemnification provided for in this Article 6 is, other than expressly
pursuant to its terms, unavailable to or is insufficient to hold harmless an
indemnified party under the provisions above in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of CSRA on the one
hand and of the sellers of Stockholder Registrable Securities and any other
sellers participating in the registration statement on the other hand in
connection with the statement or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the sellers of Stockholder
Registrable Securities and any other sellers participating in the registration
statement shall be deemed to be the total net proceeds from the offering (before
deducting expenses) to the sellers of Stockholder Registrable Securities and any
other sellers participating in the registration statement. The relative fault of
CSRA on the one hand, and of the sellers of Stockholder Registrable Securities
and any other sellers participating in the registration statement on the other
hand, shall be determined by reference to, among other things, whether the
untrue or alleged statement or omission to state a material fact relates to
information supplied by CSRA or by the sellers of Stockholder Registrable
Securities or other sellers participating in the registration statement and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
CSRA and the sellers of Stockholder Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Article 6 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities and expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Article 6, no seller of Stockholder Registrable Securities shall be required to
contribute any amount in excess of the net proceeds received by the Stockholders
from the sale of Stockholder Registrable Securities covered by the registration
statement filed pursuant hereto, less any other amounts paid by the Stockholders
in respect of such untrue statement, alleged untrue statement, omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the

 
 
15
 




--------------------------------------------------------------------------------



Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
6.6
Other Rights

The indemnification and contribution by any such party provided for under this
Agreement shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and will remain in full force and effect regardless of any investigation made or
omitted by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
Stockholder Registrable Securities and the termination or expiration of this
Agreement.
6.7
Survival

The indemnification provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, agent or employee and each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls (within the meaning of the Securities
Act) such indemnified party, and will survive the transfer of securities.
7.
MISCELLANEOUS

7.1
Term

This Agreement will be effective as of the date hereof and will continue in
effect thereafter until the earliest of: (a) its termination by the written
consent of the parties hereto or their respective successors in interest; (b)
the date on which Stockholder Registrable Securities comprise fewer than 2% of
the outstanding shares of CSRA Common Stock; or (c) the dissolution, liquidation
or winding up of CSRA.
7.2
No Inconsistent Agreements

CSRA will not hereafter grant any registration rights with respect to its
securities that violate or are materially more favorable than the rights granted
to the holders of Stockholder Registrable Securities in this Agreement.
7.3
Remedies

The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that, in
addition to any other rights and remedies at law or in equity existing in its
favor, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.
7.4
Rules of Construction

Capitalized terms used in this Agreement that are not defined in Section 1.1
have the meanings specified elsewhere in this Agreement. Defined terms used in
this Agreement in the singular shall import the plural and vice versa. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to Sections shall be deemed to
be references to Sections

 
 
16
 




--------------------------------------------------------------------------------



of this Agreement unless the context shall otherwise require. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
statute or laws defined or referred to herein shall include any rules,
regulations or forms promulgated thereunder from time to time and as from time
to time, amended, amended and restated, modified or supplemented, including by
succession of comparable rules, regulations or forms. Unless otherwise expressly
provided herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, amended and
restated, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. Any reference to the number of shares of
capital stock of CSRA means such shares of capital stock of CSRA as
appropriately adjusted to give effect to any share combinations or exchanges,
restructuring or other recapitalizations of CSRA or its capital structure. Any
reference herein to the holder of a particular class or series of capital stock
of CSRA shall be a reference to such Person solely in its capacity as a holder
of that particular class or series of such capital stock of CSRA.
7.5
Amendment and Waiver

This Agreement may be amended, modified, extended, terminated or waived (an
"Amendment"), and the provisions hereof may be waived, only by an agreement in
writing signed by CSRA and Providence. Each such Amendment shall be binding upon
each party hereto. In addition, each party hereto may waive any right hereunder,
as to itself, by an instrument in writing signed by such party. The failure of
any party to enforce any provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms. To the extent the Amendment of any Section of this
Agreement would require a specific consent pursuant to this Section 7.5, any
Amendment to the definitions used in such Section as applied to such
Section shall also require the same specified consent.
7.6
Successors and Assigns; Permitted Transferees

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Stockholder Registrable Securities shall cease to be Stockholder Registrable
Securities after any Transfer to any Person other than a Permitted Transferee.
Prior to the Transfer of any Stockholder Registrable Securities to any Permitted
Transferee, and as a condition thereto, each Stockholder proposing to effect
such Transfer shall cause such Permitted Transferee to deliver to CSRA its
written agreement, in form and substance reasonably satisfactory to CSRA, to be
bound by the terms and conditions of this Agreement.
7.7
Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or the
effectiveness or validity of any provision in

 
 
17
 




--------------------------------------------------------------------------------



any other jurisdiction, and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.
7.8
Counterparts

This Agreement may be executed in separate counterparts (including by means of
facsimile or electronic transmission in portable document format), each of which
shall be an original and all of which taken together shall constitute one and
the same Agreement.
7.9
Descriptive Headings; No Strict Construction

The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement. The parties hereto agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and have participated jointly in the drafting of this Agreement and,
therefore, waive the application of any law, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
7.10
Notices

Any notices and other communications required or permitted in this Agreement
shall be effective if in writing and (a) delivered personally, (b) sent by
facsimile, or (c) sent by overnight courier, in each case, addressed as follows:


CSRA Inc.
3170 Fairview Park Drive
Falls Church, Virginia 22042
Attention:    General Counsel
Facsimile No.:    (703) 849-1004
with copies to (which shall not constitute notice):
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: Peter Harwich
and
Providence Equity Partners VI LP and Providence Equity Partners VI-A LP:
Providence Equity Partners
50 Kennedy Plaza
Providence, RI 02903
Attention:    Roman A. Bejger, Esq., General Counsel
Facsimile No.:    (401) 751-1157
Email:         r.bejger@provequity.com
with a copy to (which shall not constitute notice):

 
 
18
 




--------------------------------------------------------------------------------



Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Margaret Davenport
and
Dr. Ernst Volgenau and EVSH LLC
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Attention:    Stephen I. Glover
Facsimile No.:    +1 202.530.9598
Email:        SIGlover@gibsondunn.com‎
with a copy to (which shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Margaret Davenport
If to any other Person, to it at the address set forth in the records of CSRA.
Notice to the holder of record of any capital stock shall be deemed to be notice
to the holder of such shares for all purposes hereof.
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile on a Business Day, or if not delivered
on a Business Day, on the first Business Day thereafter, and (z) two Business
Days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.
7.11
Electronic Delivery

This Agreement and any signed agreement or instrument entered into in connection
herewith or contemplated hereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or electronic mail,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic mail as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.
7.12
Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL


 
 
19
 




--------------------------------------------------------------------------------



(a)
All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York. In furtherance of the
foregoing, the internal law of the State of New York shall control the
interpretation and construction of this Agreement, even though under that
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

(b)
The Parties agree that jurisdiction and venue in any action brought by any Party
pursuant to this Agreement shall properly lie exclusively in the United States
District Court for the Southern District of New York or any court of the State
of New York and any federal or state court located in the State of New York from
which appeal therefrom validly lies. By execution and delivery of this
Agreement, each Party irrevocably submits to the jurisdiction of such courts for
itself and in respect of its property with respect to such action. The Parties
irrevocably agree that venue would be proper in such court, and hereby waive any
objection that such court is an improper or inconvenient forum for the
resolution of such action. The Parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

(c)
AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
DOCUMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND ANY
ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION DOCUMENT
SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A
JURY.

7.13
Exercise of Rights and Remedies

No delay of or omission in the exercise of any right, power or remedy accruing
to any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any such delay,
omission nor waiver of any single breach or default be deemed a waiver of any
other breach or default occurring before or after that waiver.
7.14
Dilution

If, from time to time, there is any change in the capital structure of CSRA by
way of a split, dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or

 
 
20
 




--------------------------------------------------------------------------------



by any other means, appropriate adjustment shall be made in the provisions
hereof so that the rights and privileges granted hereby shall continue.


[SIGNATURE PAGE FOLLOWS]



 
 
21
 




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, as of the date first
written above.


CSRA INC.
By: /s/ Kevin M. Libby                                           
Name:    Kevin M. Libby
Title:    Assistant Treasurer








































































[Signature Page to Registration Rights Agreement]

 
 
 
 




--------------------------------------------------------------------------------

 






DR. ERNST VOLGENAU
By: /s/ Ernst Volgenau                                       
Name: Ernst Volgenau


EVSH LLC
By: /s/ Ernst Volgenau                                       
Name: Ernst Volgenau


PROVIDENCE EQUITY PARTNERS VI L.P.
By: Providence Equity GP VI L.P., its general partner


By: Providence Equity Partners VI L.L.C., its general partner


By: /s/ Christopher Ragona                                
Name: Christopher Ragona
Title: Managing Director


PROVIDENCE EQUITY PARTNERS VI-A L.P.
By: Providence Equity GP VI L.P., its general partner


By: Providence Equity Partners VI L.L.C., its general partner


By: /s/ Christopher Ragona                                
Name: Christopher Ragona
Title: Managing Director
 




















[Signature Page to Registration Rights Agreement]

 
 
 
 




--------------------------------------------------------------------------------

 






Schedule A to Registration Rights Agreement
CFIG SRA Co-Investment SPV, LLC
Heckman, Robert
Steger, Catherine
Ballhaus, William
Herndon, Chris
Stenzler, Jacob
Milestone Trust
Hirsch, Donald
Toner, Michael
DiPentima, Renato
Hogan, Anna
Yoshida, Kathleen
Adler, Mark
Hutton, Thomas
 
Ambrose, Sandra
Hyde, Steve
 
Aone, Chinatsu
Johnson, Scott
 
Atkin, Timothy
Johnson, Wallace
 
Balcke, Bill
Jones, James
 
Barnette, Mark
Keffer, David
 
Batsakis, George
Krasinkski, Katie
 
Bautista, Paul
Kurzhals, Eric
 
Becker, Robert
Levy, John
 
Bennett, Scott
Lewis, Erica
 
Brundidge, Gregory
Ludecke, John
 
Bryden, Andrew
Major, Susan
 
Burke, Joseph
Maloney, John
 
Cardarelli, Mike
Martin, Bryan
 
Casola, Bill
McCants, Robert
 
Castillo, Susan
McClave, James
 
Choi, Doyle
Michl, Brian
 
Connel, Mark
Miller, Rebecca
 
Cox, David
Mitchell, Courtney
 
Crespin, Emily
Modica, Matthew
 
Cress, Jeffrey
Morris, Todd
 
Crome, Constance
Mutryn, David
 
Cross, Brian
Narang, Kamal
 
Crotty, Charles
Nedzbala, Paul
 
Curtis, Jim
Niehaus, William
 
Day, Tim
Nixon, Clyde
 
Deitz, Allen
Olsen, John
 
Dilosa, Vincent
Page, David
 
Donohue, Anne
Patrick, John
 
Dussek, Gil
Polk, Bryan
 
Engelhart, Michele
Popular-Lawhorn, Karen
 
Enicks, Jim
Ramadan, Walid
 
Fisher, David
Readyhough, Joe
 
Foster, Chad
Reing, John
 
Gieseman, David
Ribel, Jeff
 
Ginevan, Mark
Ronis, Lorri
 
Glass, Lee
Rue, David
 
Goldberg, Steven
Sakowitz, Judith
 
Golinvaux, Theresa
Shartle, Frank
 


 
 
 
 


